Detailed action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
   Claim Objections
Claims 1-3, 8-10, 12-14 and 19 are objected to because of the following informalities: 

Claim 1  in line 9,  replace ”wherein first” with “wherein the first” ;
Claims 2-3  in line 2,  replace ”the same” with “a same” ;
Claim 8  in line 15,  replace ”to the first virtual network” with “of the first virtual network” ;
Claims 9-10  in line 2,  replace ”the same” with “a same” ;
Claim 12  in line 11,  replace ”to the first virtual network” with “of the first virtual network” ;
Claim 12  in line 16,  replace ”to the second  virtual network” with “of the second  virtual network” ;
Claims 13-14  in line 2,  replace ”the same” with “a same” ;
Claim 19  in line 8,  replace ”a second terminal” with “the second terminal” ;

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “a first communication unit that is operable to communicate with a second communication unit in a second data center” in claim 1,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Even though the term "a first communication unit " is mentioned in ¶0019, ¶0028-¶0029, ¶0087, ¶0096,  but it is not structurally defined anywhere in the specification.  Therefore, the claim 1 is indefinite and is rejected along with all dependence claims (e.g., 2-7 & 19)  under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to advance prosecution, the limitation will be interpreted as best understood.
Similarly, Claim limitations “a first unit configured to connect to a first virtual network that is included in the first data center” & “a second unit configured to connect to a first virtual network that is included in the first data center” in claim 8,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Even though the terms "a first unit "  & " a  second unit " are mentioned in ¶0021, ¶0022,¶0099, ¶0100-¶0101,  but those terms are not structurally defined anywhere in the specification.  Therefore, the claim 8 is indefinite and is rejected along with all dependence claims (e.g., 9-11)  under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In order to advance prosecution, the limitation will be interpreted as best understood.
Similarly, Claim limitation “a first communication unit, being operable to communicate with a second communication unit in a second data center  that provides a cloud service and a second virtual network that provides a communication service in cooperation with at least a part of communication facility of a second communication operator;” in claim 12,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Even though the term "a first communication unit " is mentioned in ¶0019, ¶0028-¶0029, ¶0087, ¶0096,  but it is not structurally defined anywhere in the specification.  Therefore, the claim 12 is indefinite and is rejected along with all dependence claims (e.g., 13-18 & 20)  under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In order to advance prosecution, the limitation will be interpreted as best understood.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10,897,793 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 are “anticipated by” claims  1-5 of U.S. Patent No. US 10,897,793 B2 .

Application No. 17/140,682 (Instant)
US 10,897,793 B2
1. A communication system comprising: at least a first data center providing a cloud service to a user, wherein the first data center comprises: a first virtual network that provides a communication service in cooperation with at least a part of a communication facility of at least a first communication operator; and a first communication unit that is operable to communicate with a second communication unit in a second data center, wherein first communication unit is operable to transmit to the second communication unit, communication data to be transmitted from a first terminal connecting to the first virtual network via the communication facility of the first communication operator to a second terminal connecting via a communication facility of a second communication operator to a second virtual network in the second data center, the second virtual network providing a communication service in cooperation with at least a part of the communication facility of the second communication operator.
2. The communication system according to claim 1, wherein the first virtual network and the second virtual network are provided by the same virtual communication operator.
3. The communication system according to claim 1, wherein the first data center and the second data center are provided by the same virtual communication operator.
4. The communication system according to claim 2, wherein a terminal contracting with the virtual communication operator and connecting at a first location to the first virtual network in the first data center, connects, at a second location different from the first location, to the second virtual network in the second data center.
5. The communication system according to claim 4, wherein the first data center comprises: a storage unit that shares, at least one of user information and terminal information of the terminal that uses the first virtual network and the second virtual network stored therein, with the second data center.
6. The communication system according to claim 5, wherein in the first data center, the first communication unit in response to a connection request from the terminal to connect to the second virtual network in the second data center, receives an inquiry issued from the second virtual network, the first communication unit checks whether the terminal is registered in the storage unit, and if the terminal is registered in the storage unit, the first communication unit allows the terminal to connect to the second virtual network and start communication by roaming of the terminal.


1. A communication system comprising: a first data center that is owned and operated by a mobile virtual communication operator, and is configured to provide a cloud service by the mobile virtual communication operator and communicate with a second data center that is also owned and operated by the mobile virtual communication operator, wherein the first data center comprises: a first mobile virtual network configured to provide a communication service to a first user terminal in cooperation with a first base station provided in a first communication facility of a first mobile communication operator; and a first gateway configured to communicate with a second gateway in the second data center, wherein the second data center provides the cloud service by the mobile virtual communication operator, wherein the first gateway is configured to transmit to the second gateway, communication data transmitted from the first user terminal to a second user terminal, the second user terminal connecting to a second base station provided in a second communication facility of a second mobile communication operator, and wherein the first mobile virtual network in the first data center includes a first virtualized core network that is configured to transmit the communication data from the first user terminal to the second user terminal through a second virtualized core network implemented in the second data center.
2. The communication system according to claim 1, wherein the first mobile virtual network in the first data center and a second mobile virtual network in the second data center are provided by the mobile virtual communication operator.
3. The communication system according to claim 2, wherein a terminal contracting with the mobile virtual communication operator and connecting at a first location to the first mobile virtual network in the first data center, connects, at a second location different from the first location, to the second mobile virtual network in the second data center.
4. The communication system according to claim 3, wherein the first data center comprises: a storage that shares, at least one of user information and terminal information of the terminal that uses the first mobile virtual network and the second mobile virtual network stored therein, with the second data center.
5. The communication system according to claim 4, wherein in the first data center, the first gateway, in response to a connection request from the terminal to connect to the second mobile virtual network in the second data center, receives an inquiry issued from the second mobile virtual network, the first gateway checks whether the terminal is registered in the storage, and if the terminal is registered in the storage, the first gateway allows the terminal to connect to the second mobile virtual network and start communication by roaming of the terminal.



Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. US 10,897,793 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-9 are “anticipated by” claims 10-11 of U.S. Patent No. US 10,897,793 B2 .

Application No. 17/140,682 (Instant)
US 10,897,793 B2
8. A communication apparatus constituting a network of a first data center that provides a cloud service to a user, the apparatus comprising a first unit configured to connect to a first virtual network that is included in the first data center and provides a communication service in cooperation with at least a part of a communication facility of a first communication operator, the first unit being operable to communicate with a second data center including a second virtual network providing a communication service in cooperation with at least a part of the communication facility of a second communication operator; and a second unit configured to control a transmission destination of communication data transmitted by the first unit, the second unit controlling the first unit to transmit to the second data center, communication data that is to be transmitted from a first terminal connecting via a communication facility of the first communication operator to the first virtual network to a second terminal connecting via a communication facility of a second communication operator to the second virtual network.
9. The communication apparatus according to claim 8, wherein the first virtual network and the second virtual network are provided by the same virtual communication operator.


10. A communication apparatus constituting a network of a first data center that is owned and operated by a mobile virtual communication operator, and provides a cloud service by the mobile virtual communication operator, the communication apparatus comprising: a processor; and a memory storing a program executable by the processor, wherein the processor, based on the program stored in the memory, is configured to execute: a communication process to connect to a first mobile virtual network that is included in the first data center and provide a communication service to a first user terminal in cooperation with a first base station provided in a first communication facility of a first mobile communication operator, the communication process being configured to communicate with a second data center that is owned and operated by the mobile virtual communication operator; and a control process to control a transmission destination of communication data transmitted by the communication process, the control process being configured to control the communication process to transmit to the second data center, communication data transmitted from the first user terminal to a second user terminal, the second user terminal connecting to a second base station provided in a second communication facility of a second communication operator, wherein the first mobile virtual network in the first data center includes a first virtualized core network that is configured to transmit the communication data from the first user terminal to the second user terminal through a second virtualized core network implemented in a second mobile virtual network in the second data center.
11. The communication apparatus according to claim 10, wherein the first mobile virtual network in the first data center and the second mobile virtual network in the second data center are provided by the mobile virtual communication operator.


Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. US 10,897,793 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-17 are “anticipated by” claims 12-17 of U.S. Patent No. US 10,897,793 B2.

Application No. 17/140,682 (Instant)
US 10,897,793 B2
12. A communication method comprising: a first data center that provides a cloud service, by using a first virtual network that provides a communication service in cooperation with at least a part of a communication facility of a first communication operator, and a first communication unit, being operable to communicate with a second communication unit in a second data center that provides a cloud service and a second virtual network that provides a communication service in cooperation with at least a part of communication facility of a second communication operator; and communication data from a first terminal connecting via the communication facility of the first communication operator to the first virtual network in the first data center, being capable to be transmitted via the first communication unit of the first data center and via the second communication unit of the second data center, to a second terminal connecting via the communication facility of the second communication operator to the second virtual network in the second data center.
13. The communication method according to claim 12, wherein the first virtual network and the second virtual network are provided by the same virtual communication operator.
14. The communication method according to claim 12, wherein the first data center and the second data center are provided by the same virtual communication operator.
15. The communication method according to claim 13, comprising: a terminal of a user contracting with the virtual communication operator, at a first location, connecting to the first virtual network in the first data center; and the terminal, at a second location different from the first location, accessing to a second data center provided apart from the first data center and including a second virtual network of the virtual communication operator, and connecting to the second virtual network.
16. The communication method according to claim 15, comprising the first data center sharing with the second data center, at least one of user information and terminal information of the terminal using the first virtual network and the second virtual network.
17. The communication method according to claim 16, comprising: the first data center, in response to a connection request from the terminal to connect to the second virtual network in the second data center, receiving an inquiry issued from the second virtual network; checking whether the terminal is registered in a storage unit of the first data center; and if the terminal is registered in the storage unit, allowing the terminal to connect to the second virtual network, to start communication by roaming of the terminal.

12. A communication method comprising: a first data center that is owned and operated by a mobile virtual communication operator, and provides a cloud service by the mobile virtual communication operator, by using a first mobile virtual network configured to provide a communication service to a first user terminal in cooperation with a first base station provided in a first communication facility of a first mobile communication operator, and a first gateway configured to communicate with a second gateway in a second data center that is owned and operated by the mobile virtual communication operator; and communicating data from the first user terminal to a second user terminal, the second user terminal connecting to a second base station provided in a second communication facility of a second mobile communication operator, wherein the first mobile virtual network in the first data center includes a first virtualized core network, and wherein the communicating the data from the first user terminal to the second user terminal comprises transmitting the data from the first user terminal to the second user terminal through a second virtualized core network implemented in a second mobile virtual network in the second data center.
13. The communication method according to claim 12, wherein the first mobile virtual network in the first data center and the second mobile virtual network in the second data center are provided by the mobile virtual communication operator.
14. The communication method according to claim 13, comprising: a terminal of a user contracting with the mobile virtual communication operator, at a first location, connecting to the first mobile virtual network in the first data center; and the terminal, at a second location different from the first location, accessing to the second data center connecting to the second mobile virtual network.
15. The communication method according to claim 14, comprising the first data center sharing with the second data center, at least one of user information and terminal information of the terminal using the first mobile virtual network and the second mobile virtual network.
16. The communication method according to claim 15, comprising: the first data center, in response to a connection request from the terminal to connect to the second mobile virtual network in the second data center, receiving an inquiry issued from the second mobile virtual network; checking whether the terminal is registered in a storage of the first data center; and if the terminal is registered in the storage, allowing the terminal to connect to the second mobile virtual network, to start communication by roaming of the terminal.
17. The communication method according to claim 12, comprising: the first user terminal that contracts with the mobile virtual communication operator, connecting via the first communication facility to the first mobile virtual network in the first data center, and from the first mobile virtual network, via the second mobile virtual network provided by the mobile virtual communication operator in the second data center, to a second terminal connecting via the second communication facility to the second mobile virtual network.



Similarly all other dependent claims of the instant application (Application No. 17/140,682) are  rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of U.S. Patent No. US 10,897,793 B2. Although those claims at issue are not identical, they are not patentably distinct from each other because combination of those dependent claims  are “anticipated by” the combination of dependent claims of U.S. Patent No. US 10,897,793 B2.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nandlall et al.  (2014/0259012), Nandlall hereinafter, in view of Mathai et al. (2015/0109995), Mathai hereinafter.

Re. claim 1, Nandlall  teaches a communication system (abstract/Fig.1-2) comprising: at least a first data center (Fig.1, 42 when inter-DC/ Fig.2, 100/ Fig.4, 100 when inter-DC) providing a cloud service to a user (Fig.1 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22), wherein the first data center comprises: 5a first virtual network that provides a communication service in cooperation with at least a part of a communication facility of at least a first communication operator (Fig.1 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22. The mobile communication network 22 may be a cellular telephone network operated, managed, owned, or leased by a wireless/cellular service provider or operator. Fig.1 & ¶0020 - MPC/EPC 32 may be connected to a Data Center (DC) 42, which may be an Internet-based service platform or service network hosting multiple virtualized applications … the DC 42 may be owned or operated by the operator of the carrier network 22); and a first communication unit that is operable to communicate with a second communication unit in a second data center (Fig. 1-8 & ¶0029 -  a method for managing mobility of a subscriber-specific Virtual Machine (VM) instance from a first VM to a second VM for a mobile subscriber in a mobile communication network. The VM instance is initially created in the first VM that is implemented at a first Data Center (DC) associated with the mobile communication network. The method comprises performing the following using a network node in a packet-switched Core Network (CN) in the mobile communication network….controlling the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented …. at a second DC that is different from the first DC.), 10 communication data to be transmitted from a first terminal connecting to the first virtual network via the communication facility of the first communication operator to a second terminal connecting via a communication facility of a second 15communication operator to a second virtual network in the second data center (Fig.1-8 & ¶0091 - Cloud Orchestrator 188 may need appropriate network connectivity information, which may be obtained, for example, from a DC switch 195, which may be configured to receive such connectivity information through one of the routing information delivery options. Fig.1-8 & ¶0093 - packet-switched wide-area network, such as the Internet, the destination address may require a look-up in a routing table (which may be maintained at a router such as, for example, the router 200 associated with the DC 100 in FIGS. 8A-8B). On the other hand, some new switches (also called "IP switches") may themselves be equipped to perform the routing (L3) functions. In any event, being a third party CP-based entity, the switch 195 in the DC 100 may need routing information such as a routing table to enable the switch 195 ….the Cloud Orchestrator 188 to appropriately route the outgoing packets or VMs/VM instances to their correct destinations, either via the router 200 in the embodiments of FIGS. 8A-8B….configurations in FIGS. 8A-8C may be used to convey such routing information to the DC switch 195 to populate the DC switch with appropriate routing information to manage routing of data packets as well as mobility of VMs/VM instances. Fig.1-8 & ¶0106 - Given the EPC's knowledge of subscriber's preferences and roaming, it is beneficial to have the EPC, or more specifically a network node such as an EPG in the EPC, control the VM mobility for each subscriber to let the subscribers (i.e., a plurality of subscribers/terminals) have the best user experience that the network can provide ….enable the operators to deploy virtualized applications …. in an optimized way for their mobile subscribers. The EPG may move a subscriber's VM instance between VMs (inter-DC) based on the cellular network operator's policy, network load, subscriber's application requirement, subscriber's current location, subscriber's SLA with the operator, etc. The EPG may use GTP tunnels rooted at the EPG to data center VMs to govern intra-DC and inter-DC mobility of VMs and also to tie in the mobility triggers to service provider's PCRF policies. Each VM session for the mobile subscribers may be anchored in the EPG, which may then assume the control of VM mobility for each subscriber by establishing a new GTP interface with the VMs at a DC. The EPC-based control of VM mobility can provide optimization of cloud services accessed by a subscriber over a mobile connection.), the second virtual network providing a communication service in cooperation with at least a part of the communication facility of the second communication operator (Fig.1-8 & ¶0020 - MPC/EPC 32 may be connected to a Data Center (DC) 42, which may be an Internet-based service platform or service network hosting multiple virtualized applications … offering cloud-based services….. DC 42 may be owned or operated by the operator of the carrier network 22. ..the DC 42 may be owned or operated by a third party Content Provider (CP)……subscribers of the carrier network 22 may be allowed access to the virtualized applications offered/supported by the DC 42 through appropriate service agreements between owner/operator of the DC 42 and the owner/operator of the mobile network 22. Fig.1-8 / ¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; and (iii) an Evolved Packet Core (EPC) of the mobile communication network coupled to the first DC and the second DC, wherein the EPC is configured to perform the following:…. control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC).

    PNG
    media_image1.png
    521
    1277
    media_image1.png
    Greyscale


Yet, Nandlall does not expressly teach wherein first communication unit is operable to transmit to the second communication unit.

However, in the analogous art, Mathai explicitly discloses wherein first communication unit is operable to transmit to the second communication unit.  (Fig.1-18 & ¶0021 –  The access gateway 116 can communicate with an anchor gateway 118, … the anchor gateway 118 can also communicate with an evolved packet data gateway (ePDG) 122 which provides connectivity to the WiFi/Femto/other transceiver 112. Fig.1-18 & ¶0035 - one set of virtual network nodes may be in data centers located in Boston and another set may be in data centers located in Dallas.  Fig.1-18 & ¶0050 - data center 602a may be located in San Francisco, Calif., US while data center 602b is located in Washington, D.C., US. Similarly, data center 602c may be located in Minneapolis, Minn., US and data center 602d may be located in New Orleans, La., US. Fig.18 & ¶0136 - vMME 1304a sends a Create Session Request message to vSGW 1306a for ACME (step 1824). ¶0138 - vSGW 1306a sends a Create Session Response message to vMME 1304a (step 1828) ). 

    PNG
    media_image2.png
    641
    474
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nandlall’s invention of virtual machine mobility with evolved packet core to include Mathai’s invention of node selection in virtual evolved packet core, because it provides radio coverage for a regional or geographic area, with multiple cells arranged to provide contiguous radio coverage over a larger regional or geographic area. (¶0001-¶0002, Mathai)

Re. claim 8, Nandlall  teaches a communication apparatus (abstract/Fig.1-2) constituting a network of a first data center (Fig.1, 42 when inter-DC/ Fig.2, 100/ Fig.4, 100 when inter-DC) that provides a cloud service to a user, the apparatus comprising 25a first unit configured to connect to a first virtual network that is included in the first data center and provides a communication service in cooperation with at least a part of a communication facility of a first communication operator, the first unit being operable to communicate with a second data center including a second virtual network providing 30a communication service in cooperation with at least a part of the communication facility of a second communication operator (Fig.1 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22. The mobile communication network 22 may be a cellular telephone network operated, managed, owned, or leased by a wireless/cellular service provider or operator. Fig.1 & ¶0020 - MPC/EPC 32 may be connected to a Data Center (DC) 42, which may be an Internet-based service platform or service network hosting multiple virtualized applications … the DC 42 may be owned or operated by the operator of the carrier network 22. Fig. 1-8 & ¶0029 -  a method for managing mobility of a subscriber-specific Virtual Machine (VM) instance from a first VM to a second VM for a mobile subscriber in a mobile communication network. The VM instance is initially created in the first VM that is implemented at a first Data Center (DC) associated with the mobile communication network. The method comprises performing the following using a network node in a packet-switched Core Network (CN) in the mobile communication network….controlling the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented …. at a second DC that is different from the first DC. Fig. 1-8 & ¶0076 - the owner of the DC 100 (where VMs are hosted) may be different from the operator of the DC 100. Also, there may be different owners for different VMs in the DC 100. Furthermore, the network operator may not be the owner of the VMs in the DC 100. In that case, an SLA between the network operator and the owner(s) of the VMs may govern the treatment of network operator's subscribers with regard to virtualized applications (or cloud-based services) supported through the VMs in the DC 100. Fig. 7A-B & ¶0089 - VM mobility in FIG. 7 may be considered an example of an inter-DC (i.e., between two difference DCs) mobility of VMs when the VMs at Location-B belong to a data center that is different from the DC 100 to which the VMs at Location-A belong. Fig.7B & ¶0087 - The new VM 66 may be at a different physical location ("Location B" in FIG. 7 as opposed to "Location A" of the original VM 58) which may be geographically closer to the UE's current physical location. …. VMs at Location B may not belong to the DC 100, but may be associated with a completely different data center (e.g., the DC 101 in FIG. 2) that hosts VMs managed by the VM Management function 114. … the new data center may be owned, operated, or managed by an entity that is different from the entity associated with the DC 100.); and a second unit configured to control a transmission destination of communication data transmitted by the first unit (Fig.1-8 & ¶0093 - packet-switched wide-area network, such as the Internet, the destination address may require a look-up in a routing table (which may be maintained at a router such as, for example, the router 200 associated with the DC 100 in FIGS. 8A-8B). On the other hand, some new switches (also called "IP switches") may themselves be equipped to perform the routing (L3) functions. In any event, being a third party CP-based entity, the switch 195 in the DC 100 may need routing information such as a routing table to enable the switch 195 ….the Cloud Orchestrator 188 to appropriately route the outgoing packets or VMs/VM instances to their correct destinations, either via the router 200 in the embodiments of FIGS. 8A-8B….configurations in FIGS. 8A-8C may be used to convey such routing information to the DC switch 195 to populate the DC switch with appropriate routing information to manage routing of data packets as well as mobility of VMs/VM instances.), 28communication data that is to be transmitted from a first terminal connecting via a communication facility of the first communication operator to the first virtual network to a second terminal connecting via a communication facility of a second communication operator to the 5second virtual network (Fig.1-8 & ¶0020 - MPC/EPC 32 may be connected to a Data Center (DC) 42, which may be an Internet-based service platform or service network hosting multiple virtualized applications … offering cloud-based services….. DC 42 may be owned or operated by the operator of the carrier network 22. ..the DC 42 may be owned or operated by a third party Content Provider (CP)……subscribers of the carrier network 22 may be allowed access to the virtualized applications offered/supported by the DC 42 through appropriate service agreements between owner/operator of the DC 42 and the owner/operator of the mobile network 22. Fig.1-8 / ¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; and (iii) an Evolved Packet Core (EPC) of the mobile communication network coupled to the first DC and the second DC, wherein the EPC is configured to perform the following:…. control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC).
Yet, Nandlall does not expressly teach the second unit controlling the first unit to transmit to the second data center.
However, in the analogous art, Mathai explicitly discloses wherein first communication unit is operable to transmit to the second communication unit.  (Fig.1-18 & ¶0021 –  The access gateway 116 can communicate with an anchor gateway 118, … the anchor gateway 118 can also communicate with an evolved packet data gateway (ePDG) 122 which provides connectivity to the WiFi/Femto/other transceiver 112. Fig.1-18 & ¶0035 - one set of virtual network nodes may be in data centers located in Boston and another set may be in data centers located in Dallas.  Fig.1-18 & ¶0050 - data center 602a may be located in San Francisco, Calif., US while data center 602b is located in Washington, D.C., US. Similarly, data center 602c may be located in Minneapolis, Minn., US and data center 602d may be located in New Orleans, La., US. Fig.18 & ¶0136 - vMME 1304a sends a Create Session Request message to vSGW 1306a for ACME (step 1824). ¶0138 - vSGW 1306a sends a Create Session Response message to vMME 1304a (step 1828)). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nandlall’s invention of virtual machine mobility with evolved packet core to include Mathai’s invention of node selection in virtual evolved packet core, because it provides radio coverage for a regional or geographic area, with multiple cells arranged to provide contiguous radio coverage over a larger regional or geographic area. (¶0001-¶0002, Mathai)
Re. claim 12, Nandlall teaches a communication method (abstract/Fig.1-2) comprising: 20a first data center (Fig.1, 42 when inter-DC/ Fig.2, 100/ Fig.4, 100 when inter-DC) that provides a cloud service (Fig.1 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22), by using a first virtual network that provides a communication service in cooperation with at least a part of a communication facility of a first communication operator (Fig.1 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22. The mobile communication network 22 may be a cellular telephone network operated, managed, owned, or leased by a wireless/cellular service provider or operator. Fig.1 & ¶0020 - MPC/EPC 32 may be connected to a Data Center (DC) 42, which may be an Internet-based service platform or service network hosting multiple virtualized applications … the DC 42 may be owned or operated by the operator of the carrier network 22), and a first communication unit, being operable to communicate with a second communication unit in a second data center 25that provides a cloud service and a second virtual network that provides a communication service in cooperation with at least a part of communication facility of a second communication operator (Fig.1-8 & ¶0020 - MPC/EPC 32 may be connected to a Data Center (DC) 42, which may be an Internet-based service platform or service network hosting multiple virtualized applications … offering cloud-based services….. DC 42 may be owned or operated by the operator of the carrier network 22. ..the DC 42 may be owned or operated by a third party Content Provider (CP)……subscribers of the carrier network 22 may be allowed access to the virtualized applications offered/supported by the DC 42 through appropriate service agreements between owner/operator of the DC 42 and the owner/operator of the mobile network 22. Fig. 1-8 & ¶0029 -  a method for managing mobility of a subscriber-specific Virtual Machine (VM) instance from a first VM to a second VM for a mobile subscriber in a mobile communication network. The VM instance is initially created in the first VM that is implemented at a first Data Center (DC) associated with the mobile communication network. The method comprises performing the following using a network node in a packet-switched Core Network (CN) in the mobile communication network….controlling the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented …. at a second DC that is different from the first DC. Fig.1-8 / ¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; and (iii) an Evolved Packet Core (EPC) of the mobile communication network coupled to the first DC and the second DC, wherein the EPC is configured to perform the following:…. control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC); and communication data from a first terminal connecting via the communication facility of the first communication operator to the first 30virtual network in the first data center, to a second terminal connecting via the communication facility of the second communication operator to the second virtual network in the second 29data center (Fig.1-8 / ¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; and (iii) an Evolved Packet Core (EPC) of the mobile communication network coupled to the first DC and the second DC, wherein the EPC is configured to perform the following:…. control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC. Fig.1-8 & ¶0091 - Cloud Orchestrator 188 may need appropriate network connectivity information, which may be obtained, for example, from a DC switch 195, which may be configured to receive such connectivity information through one of the routing information delivery options. Fig.1-8 & ¶0093 - packet-switched wide-area network, such as the Internet, the destination address may require a look-up in a routing table (which may be maintained at a router such as, for example, the router 200 associated with the DC 100 in FIGS. 8A-8B). On the other hand, some new switches (also called "IP switches") may themselves be equipped to perform the routing (L3) functions. In any event, being a third party CP-based entity, the switch 195 in the DC 100 may need routing information such as a routing table to enable the switch 195 ….the Cloud Orchestrator 188 to appropriately route the outgoing packets or VMs/VM instances to their correct destinations, either via the router 200 in the embodiments of FIGS. 8A-8B….configurations in FIGS. 8A-8C may be used to convey such routing information to the DC switch 195 to populate the DC switch with appropriate routing information to manage routing of data packets as well as mobility of VMs/VM instances. Fig.1-8 & ¶0106 - Given the EPC's knowledge of subscriber's preferences and roaming, it is beneficial to have the EPC, or more specifically a network node such as an EPG in the EPC, control the VM mobility for each subscriber to let the subscribers (i.e., a plurality of subscribers/terminals) have the best user experience that the network can provide ….enable the operators to deploy virtualized applications …. in an optimized way for their mobile subscribers. The EPG may move a subscriber's VM instance between VMs (inter-DC) based on the cellular network operator's policy, network load, subscriber's application requirement, subscriber's current location, subscriber's SLA with the operator, etc. The EPG may use GTP tunnels rooted at the EPG to data center VMs to govern intra-DC and inter-DC mobility of VMs and also to tie in the mobility triggers to service provider's PCRF policies. Each VM session for the mobile subscribers may be anchored in the EPG, which may then assume the control of VM mobility for each subscriber by establishing a new GTP interface with the VMs at a DC. The EPC-based control of VM mobility can provide optimization of cloud services accessed by a subscriber over a mobile connection.).
Yet, Nandlall does not expressly teach being capable to be transmitted via the first communication unit of the first data center and via the second communication unit of the second data center,
However, in the analogous art, Mathai explicitly discloses being capable to be transmitted via the first communication unit of the first data center and via the second communication unit of the second data center.  (Fig.1-18 & ¶0021 –  The access gateway 116 can communicate with an anchor gateway 118, … the anchor gateway 118 can also communicate with an evolved packet data gateway (ePDG) 122 which provides connectivity to the WiFi/Femto/other transceiver 112. Fig.1-18 & ¶0035 - one set of virtual network nodes may be in data centers located in Boston and another set may be in data centers located in Dallas.  Fig.1-18 & ¶0050 - data center 602a may be located in San Francisco, Calif., US while data center 602b is located in Washington, D.C., US. Similarly, data center 602c may be located in Minneapolis, Minn., US and data center 602d may be located in New Orleans, La., US. Fig.18 & ¶0136 - vMME 1304a sends a Create Session Request message to vSGW 1306a for ACME (step 1824). ¶0138 - vSGW 1306a sends a Create Session Response message to vMME 1304a (step 1828) ). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nandlall’s invention of virtual machine mobility with evolved packet core to include Mathai’s invention of node selection in virtual evolved packet core, because it provides radio coverage for a regional or geographic area, with multiple cells arranged to provide contiguous radio coverage over a larger regional or geographic area. (¶0001-¶0002, Mathai)

Re. claims 2, 9 and 13, Nandlal and Mathai teach claims 1, 8 and 12.
Nandlal further teaches wherein the first virtual network and the second virtual network are provided by the same virtual communication operator. (Fig. 6A-B & ¶0031 - a system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network. The system comprises: (i) a first DC associated with the mobile communication network …. (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; Fig. 6A-B & ¶0032 - cellular network operators can deploy virtualized applications in an optimized way for their mobile subscribers. The operator could optimize both for the mobile end point (i.e., a subscriber's UE) and the VM DC positions (intra-DC). Fig. 6A-B & ¶0089 - the VM mobility in FIG. 6 may be considered an example of an intra-DC (i.e., within the same DC 100) mobility of VMs. Fig.7B & ¶0087 - VMs at Location B may not belong to the DC 100, but may be associated with a completely different data center (e.g., the DC 101 in FIG. 2) that hosts VMs managed by the VM Management function 114. This other data center may be at a different geographical location, but may still be owned, operated, or managed by an entity or CP associated with the DC 100).


Re. claims 3, 10 and 14, Nandlal and Mathai teach claims 1, 8 and 12 .
Nandlal further teaches wherein the first 25data center and the second data center are provided by the same virtual communication operator.(Fig. 6A-B & ¶0031 - a system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network. The system comprises: (i) a first DC associated with the mobile communication network …. (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; Fig. 6A-B & ¶0032 - cellular network operators can deploy virtualized applications in an optimized way for their mobile subscribers. The operator could optimize both for the mobile end point (i.e., a subscriber's UE) and the VM DC positions (intra-DC). Fig. 6A-B & ¶0089 - the VM mobility in FIG. 6 may be considered an example of an intra-DC (i.e., within the same DC 100) mobility of VMs. Fig.7B & ¶0087 - VMs at Location B may not belong to the DC 100, but may be associated with a completely different data center (e.g., the DC 101 in FIG. 2) that hosts VMs managed by the VM Management function 114. This other data center may be at a different geographical location, but may still be owned, operated, or managed by an entity or CP associated with the DC 100.)

Re. claim 4, Nandlal and Mathai teach claim 2.
Nandlal further teaches wherein a terminal contracting with the virtual communication operator and 30connecting at a first location to the first virtual network in the first data center, connects, at a second location different from the first location, to the second virtual network in the second data center (Fig.1-8 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22. The mobile communication network 22 may be a cellular telephone network operated, managed, owned, or leased by a wireless/cellular service provider or operator. Fig.1-8 & ¶0018 - MME 42 may perform signaling and control functions to manage a UE's access to network connections……. roaming and handovers of UEs such as the UEs 24-28. ¶0024 - data center network infrastructure in the presence of VMs in a multi-tenant environment (e.g., when the data center provides services …to multiple subscribers of a single operator) and support VM-to-VM communication.  As a result, inter-DC .. VM mobility may be accomplished. ¶0029 - first VM to a second VM for a mobile subscriber in a mobile communication network.  …, wherein the second VM is implemented at either the first DC or at a second DC that is different from the first DC. That is, to facilitate VM mobility for inter-DC connectivity, second VM is implemented in a different data centers. Fig.2-5./¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; ….control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC).

Re. claim 5, Nandlal and Mathai teach claim 4.
Nandlal further teaches wherein the first data center (Fig.1, 42 when inter-DC/ Fig.2, 100/ Fig.4, 100 when inter-DC) comprises: a storage unit that shares, at least one of user information and terminal information of the terminal that uses the first virtual network 5and the second virtual network stored therein (¶0005 - user devices 24-26 may be under the radio coverage of the BS 34, the user device 27 may be under the radio coverage of the BS 35, and the user device 28 may be under the radio coverage of and in communication with the BS 36. That is a plurality of user devices are under coverage by a plurality of base stations served by a pluralities of virtualized cloud-based applications, owned by a wireless/cellular service provider/operator. ¶0014 - The PCRF 44 may be deployed as a stand-alone entity or may be integrated with different platforms such as billing, rating, charging, and subscriber databases. Fig.1-5 & ¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; and (iii) an Evolved Packet Core (EPC) of the mobile communication network coupled to the first DC and the second DC, wherein the EPC is configured to perform the following: (a) anchor a VM session associated with the VM instance, and (b) control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC. That is, pluralities of virtualized cloud-based applications (virtual machines) connected to an Evolved Packet Core (EPC) of the mobile communication network coupled to a first Data center and a second data center owned and managed by a wireless/cellular service provider/operator), with the second data center. (Fig.1, 42 when inter-DC / Fig.2, 101 / Fig.4, 100 when inter-DC)
Re. claim 6, Nandlal and Mathai teach claim 5.
Nandlal further teaches wherein in the first data center, the first communication unit in response to a 10connection request from the terminal to connect to the second virtual network in the second data center, receives an inquiry issued from the second virtual network, the first communication unit checks whether the terminal is registered in the storage unit, and 15if the terminal is registered in the storage unit, the first communication unit allows the terminal to connect to the second virtual network and start communication by roaming of the terminal (Fig. 7A-B & ¶0089 - VM mobility in FIG. 7 may be considered an example of an inter-DC (i.e., between two difference DCs) mobility of VMs when the VMs at Location-B belong to a data center that is different from the DC 100 to which the VMs at Location-A belong. Fig. 7A & ¶0086 - Initially, at message flow 157, the UE 27 may initiate a delay-sensitive session such as a financial transaction session by a broker, a medical information-sharing session by an emergency responder, and the like that requires low latency delay during execution….. at block 158, the EPG 108 may be informed of the UE's initiation of a virtualized application or cloud-based service session either via a Diameter protocol-based Gx message from the PCRF 44 …. the EPG 108 may retrieve UE's 27 policy for this delay-sensitive application from the PCRF 44 as indicated at 160. This policy may be specific to the UE's subscriber and may indicate, for example, what delay threshold and guaranteed QoS the subscriber is entitled to for this delay-sensitive application. Fig.7B & ¶0087 - it is observed at block 167 that the UE 27 may start, for example, a video session and move far away from its originating location such as, for example, the location associated with UE's session initiation at message flow 157. Thus, the UE 27 may have physically moved far away from the location where VM 58 is implemented that hosts its VM instance 165. The EPG 108 may receive a trigger from its own application or from another network node in the EPC 90 informing the EPG 108 of the UE's geographical movement. As a result, the EPG 108 may decide to move the UE's VM instance 165 to a Data Center (DC) that is geographically closer to the UE's current (physical) location as noted at block 168 so as to better fulfill the low latency delay requirement of the subscriber's delay-sensitive session. Consequently, as indicated at message flow 170, the EPG 108 may instruct the VM Management function 114 to move the UE's current VM instance 165 to another location that can satisfy the low latency requirement of UE's delay-sensitive application. In response, as indicated at message flow 172, the VM management function 114 may move the UE's session to another VM 66 by creating a new subscriber-specific VM instance 174 at the VM 66, as symbolically shown by arrow 175. The new VM 66 may be at a different physical location ("Location B" in FIG. 7 as opposed to "Location A" of the original VM 58) which may be geographically closer to the UE's current physical location. …. VMs at Location B may not belong to the DC 100, but may be associated with a completely different data center (e.g., the DC 101 in FIG. 2) that hosts VMs managed by the VM Management function 114. This other data center may be at a different geographical location, but may still be owned, operated, or managed by an entity or CP associated with the DC 100. On the other hand, the new data center may be owned, operated, or managed by an entity that is different from the entity associated with the DC 100. ¶0106 - Given the EPC's knowledge of subscriber's preferences and roaming, …. an EPG in the EPC, control the VM mobility for each subscriber to let the subscribers have the best user experience that the network can provide…. enable the operators to deploy virtualized applications… in an optimized way for their mobile subscribers. The EPG may move a subscriber's VM instance between VMs (intra-DC or inter-DC) based on the cellular network operator's policy, network load, subscriber's application requirement, subscriber's current location, subscriber's SLA with the operator, etc. The EPG may use GTP tunnels rooted at the EPG to data center VMs to govern intra-DC and inter-DC mobility of VMs and also to tie in the mobility triggers to service provider's PCRF policies).

Re. claims 7 and 18, Nandlal and Mathai teach claims 1 and 12.
Yet, Raleigh does not explicitly teach wherein the first virtual network in the first data center
includes a virtualized core network.
	However, in the same field of endeavor, Mathai teaches wherein the first 20virtual network in the first data center includes a virtualized core network. (Fig. 3 & ¶0035 - nodes in virtual EPC networks according to the present systems may be data centers that are distributed and grouped differently from traditional groupings.  …one set of virtual network nodes may be in data centers located in Boston and another set may be in data centers located in Dallas.  The present node selection systems and methods are able to steer devices to any desired location, unaffected by region or geography of the virtual network nodes. Fig. 13-15 & ¶0110 - The present virtual EPC network topology includes eNodeBs 1310a-1310b in communication with vMME cluster 1502 and with MCN Domains 1302a-1302b. vMME cluster 1502 may contain one or more vMMEs. vMME cluster 1502 may be shared among communities or tenants, while virtual network nodes vPGWs and vSGWs 1306a-1306b remain specific per community or per tenant).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nandlall’s invention of virtual machine mobility with evolved packet core to include Mathai’s invention of node selection in virtual evolved packet core, because it provides radio coverage for a regional or geographic area, with multiple cells arranged to provide contiguous radio coverage over a larger regional or geographic area. (¶0001-¶0002, Mathai)

Re. claim 11, Nandlal and Mathai teach claim 8.
Yet, Raleigh does not explicitly teach wherein at least one of the first virtual network or the second virtual network includes a virtualized core network.
However, in the same field of endeavor, Mathai teaches wherein at least one of the first virtual network or the second virtual network includes a virtualized core network. (Fig. 3 & ¶0035 - nodes in virtual EPC networks according to the present systems may be data centers that are distributed and grouped differently from traditional groupings.  …one set of virtual network nodes may be in data centers located in Boston and another set may be in data centers located in Dallas.  The present node selection systems and methods are able to steer devices to any desired location, unaffected by region or geography of the virtual network nodes. Fig. 13-15 & ¶0110 - The present virtual EPC network topology includes eNodeBs 1310a-1310b in communication with vMME cluster 1502 and with MCN Domains 1302a-1302b. vMME cluster 1502 may contain one or more vMMEs. vMME cluster 1502 may be shared among communities or tenants, while virtual network nodes vPGWs and vSGWs 1306a-1306b remain specific per community or per tenant).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nandlall’s invention of virtual machine mobility with evolved packet core to include Mathai’s invention of node selection in virtual evolved packet core, because it provides radio coverage for a regional or geographic area, with multiple cells arranged to provide contiguous radio coverage over a larger regional or geographic area. (¶0001-¶0002, Mathai)

Re. claim 15, Nandlal and Mathai teach claim 13.
Nandlal further teaches comprising: a terminal of a user contracting with the virtual communication operator, at a first location, connecting to the first virtual network in the first data center; and 15the terminal, at a second location different from the first location, accessing to a second data center provided apart from the first data center and including a second virtual network of the virtual communication operator, and connecting to the second virtual network. (Fig.1-8 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22. The mobile communication network 22 may be a cellular telephone network operated, managed, owned, or leased by a wireless/cellular service provider or operator. Fig.1-8 & ¶0018 - MME 42 may perform signaling and control functions to manage a UE's access to network connections……. roaming and handovers of UEs such as the UEs 24-28. ¶0024 - data center network infrastructure in the presence of VMs in a multi-tenant environment (e.g., when the data center provides services …to multiple subscribers of a single operator) and support VM-to-VM communication.  As a result, inter-DC .. VM mobility may be accomplished. ¶0029 - first VM to a second VM for a mobile subscriber in a mobile communication network.  …, wherein the second VM is implemented at either the first DC or at a second DC that is different from the first DC. That is, to facilitate VM mobility for inter-DC connectivity, second VM is implemented in a different data centers. Fig.2-5./¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; ….control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC).
Re. claim 16, Nandlal and Mathai teach claim 15.
Nandlal further teaches comprising the first data center sharing with the second data center, at least one of user information and terminal information of the terminal using the first virtual network and the second virtual network. (Fig. 7A-B & ¶0089 - VM mobility in FIG. 7 may be considered an example of an inter-DC (i.e., between two difference DCs) mobility of VMs when the VMs at Location-B belong to a data center that is different from the DC 100 to which the VMs at Location-A belong. Fig. 7A & ¶0086 - Initially, at message flow 157, the UE 27 may initiate a delay-sensitive session such as a financial transaction session by a broker, a medical information-sharing session by an emergency responder, and the like that requires low latency delay during execution….. at block 158, the EPG 108 may be informed of the UE's initiation of a virtualized application or cloud-based service session either via a Diameter protocol-based Gx message from the PCRF 44 …. the EPG 108 may retrieve UE's 27 policy for this delay-sensitive application from the PCRF 44 as indicated at 160. This policy may be specific to the UE's subscriber and may indicate, for example, what delay threshold and guaranteed QoS the subscriber is entitled to for this delay-sensitive application. Fig.7B & ¶0087 - at block 167 that the UE 27 may start, a video session and move far away from its originating location such as, for example, the location associated with UE's session initiation at message flow 157. Thus, the UE 27 may have physically moved far away from the location where VM 58 is implemented that hosts its VM instance 165. The EPG 108 may receive a trigger from its own application or from another network node in the EPC 90 informing the EPG 108 of the UE's geographical movement. As a result, the EPG 108 may decide to move the UE's VM instance 165 to a Data Center (DC) that is geographically closer to the UE's current (physical) location as noted at block 168 so as to better fulfill the low latency delay requirement of the subscriber's delay-sensitive session. Consequently, as indicated at message flow 170, the EPG 108 may instruct the VM Management function 114 to move the UE's current VM instance 165 to another location that can satisfy the low latency requirement of UE's delay-sensitive application. In response, as indicated at message flow 172, the VM management function 114 may move the UE's session to another VM 66 by creating a new subscriber-specific VM instance 174 at the VM 66, as symbolically shown by arrow 175. The new VM 66 may be at a different physical location ("Location B" in FIG. 7 as opposed to "Location A" of the original VM 58) which may be geographically closer to the UE's current physical location. …. VMs at Location B may not belong to the DC 100, but may be associated with a completely different data center (e.g., the DC 101 in FIG. 2) that hosts VMs managed by the VM Management function 114. This other data center may be at a different geographical location, but may still be owned, operated, or managed by an entity or CP associated with the DC 100. On the other hand, the new data center may be owned, operated, or managed by an entity that is different from the entity associated with the DC 100. ¶0106 - Given the EPC's knowledge of subscriber's preferences and roaming, …. an EPG in the EPC, control the VM mobility for each subscriber to let the subscribers have the best user experience that the network can provide…. enable the operators to deploy virtualized applications… in an optimized way for their mobile subscribers. The EPG may move a subscriber's VM instance between VMs (intra-DC or inter-DC) based on the cellular network operator's policy, network load, subscriber's application requirement, subscriber's current location, subscriber's SLA with the operator, etc. The EPG may use GTP tunnels rooted at the EPG to data center VMs to govern intra-DC and inter-DC mobility of VMs and also to tie in the mobility triggers to service provider's PCRF policies).
Re. claim 17, Nandlal and Mathai teach claim 16.
Nandlal further teaches comprising: the first data center, in response to a connection request from the terminal to connect to the second virtual network in the second data center, receiving an inquiry issued from the second virtual network; checking whether the terminal is registered in a storage unit of 30the first data center; and if the terminal is registered in the storage unit, allowing the terminal to connect to the second virtual network, to start communication by roaming of the terminal. (Fig. 7A-B & ¶0089 - VM mobility in FIG. 7 may be considered an example of an inter-DC (i.e., between two difference DCs) mobility of VMs when the VMs at Location-B belong to a data center that is different from the DC 100 to which the VMs at Location-A belong. Fig. 7A & ¶0086 - Initially, at message flow 157, the UE 27 may initiate a delay-sensitive session such as a financial transaction session by a broker, a medical information-sharing session by an emergency responder, and the like that requires low latency delay during execution….. at block 158, the EPG 108 may be informed of the UE's initiation of a virtualized application or cloud-based service session either via a Diameter protocol-based Gx message from the PCRF 44 …. the EPG 108 may retrieve UE's 27 policy for this delay-sensitive application from the PCRF 44 as indicated at 160. This policy may be specific to the UE's subscriber and may indicate, for example, what delay threshold and guaranteed QoS the subscriber is entitled to for this delay-sensitive application. Fig.7B & ¶0087 - it is observed at block 167 that the UE 27 may start, for example, a video session and move far away from its originating location such as, for example, the location associated with UE's session initiation at message flow 157. Thus, the UE 27 may have physically moved far away from the location where VM 58 is implemented that hosts its VM instance 165. The EPG 108 may receive a trigger from its own application or from another network node in the EPC 90 informing the EPG 108 of the UE's geographical movement. As a result, the EPG 108 may decide to move the UE's VM instance 165 to a Data Center (DC) that is geographically closer to the UE's current (physical) location as noted at block 168 so as to better fulfill the low latency delay requirement of the subscriber's delay-sensitive session. Consequently, as indicated at message flow 170, the EPG 108 may instruct the VM Management function 114 to move the UE's current VM instance 165 to another location that can satisfy the low latency requirement of UE's delay-sensitive application. In response, as indicated at message flow 172, the VM management function 114 may move the UE's session to another VM 66 by creating a new subscriber-specific VM instance 174 at the VM 66, as symbolically shown by arrow 175. The new VM 66 may be at a different physical location ("Location B" in FIG. 7 as opposed to "Location A" of the original VM 58) which may be geographically closer to the UE's current physical location. …. VMs at Location B may not belong to the DC 100, but may be associated with a completely different data center (e.g., the DC 101 in FIG. 2) that hosts VMs managed by the VM Management function 114. This other data center may be at a different geographical location, but may still be owned, operated, or managed by an entity or CP associated with the DC 100. On the other hand, the new data center may be owned, operated, or managed by an entity that is different from the entity associated with the DC 100. ¶0106 - Given the EPC's knowledge of subscriber's preferences and roaming, …. an EPG in the EPC, control the VM mobility for each subscriber to let the subscribers have the best user experience that the network can provide…. enable the operators to deploy virtualized applications… in an optimized way for their mobile subscribers. The EPG may move a subscriber's VM instance between VMs (intra-DC or inter-DC) based on the cellular network operator's policy, network load, subscriber's application requirement, subscriber's current location, subscriber's SLA with the operator, etc. The EPG may use GTP tunnels rooted at the EPG to data center VMs to govern intra-DC and inter-DC mobility of VMs and also to tie in the mobility triggers to service provider's PCRF policies)

Re. claims 19 and 20, Nandlal and Mathai teach claims 1 and 12.
Nandlal further teaches comprising: the first terminal that contracts with a virtual communication 20operator, connecting via the communication facility that the virtual communication operator borrows from the first communication operator or a communication facility owned by the virtual communication operator to the first virtual network in the first data center, and from the first virtual network, via the second virtual network provided by the 25virtual communication operator in the second data center, to the second terminal connecting via the communication facility that the virtual communication operator borrows from the second communication operator or a communication facility owned by the virtual communication operator to the second virtual network. (Fig.1-8 & ¶0004 - network configuration 20 showing how virtualized applications and cloud-based services are currently deployed for subscribers in a mobile communication network 22. The mobile communication network 22 may be a cellular telephone network operated, managed, owned, or leased by a wireless/cellular service provider or operator. ¶0005 - user devices 24-26 may be under the radio coverage of the BS 34, the user device 27 may be under the radio coverage of the BS 35, and the user device 28 may be under the radio coverage of and in communication with the BS 36.  That is,  a plurality of user devices are under coverage by a plurality of base stations served by a pluralities of virtualized cloud-based applications, owned or leased by a wireless/cellular service provider/operator as disclosed supra. Fig.1-8 & ¶0018 - MME 42 may perform signaling and control functions to manage a UE's access to network connections……. roaming and handovers of UEs such as the UEs 24-28. ¶0024 - data center network infrastructure in the presence of VMs in a multi-tenant environment (e.g., when the data center provides services …to multiple subscribers of a single operator) and support VM-to-VM communication.  As a result, inter-DC .. VM mobility may be accomplished. ¶0029 - first VM to a second VM for a mobile subscriber in a mobile communication network.  …, wherein the second VM is implemented at either the first DC or at a second DC that is different from the first DC. That is, to facilitate VM mobility for inter-DC connectivity, second VM is implemented in a different data centers. Fig.2-5./¶0031 - system for managing mobility of a subscriber-specific VM instance from a first VM to a second VM for a mobile subscriber in a mobile communication network.  The system comprises: (i) a first DC associated with the mobile communication network and implementing the first VM, … (ii) a second DC associated with the mobile communication network, wherein the second DC is in communication with the first DC and is different from the first DC; ….control the mobility of the subscriber-specific VM instance from the first VM to the second VM, wherein the second VM is implemented at either the first DC or at the second DC).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467